Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 9th, 2020 has been entered.
Amendments
This action is in response to preliminary amendments filed February 1st, 2021, made in addition to the amendments submitted with the Request for Continued Examination submitted November 9th, 2020.  In the preliminary amendments, Claims 1, 9, 11, and 14-17 have been amended.  Claims 2, 10, and 18 have been cancelled, and Claim 21 has been added.  The amendments dated 11/9/2020 have been entered, and the amendments dated 2/1/2021 have been further entered.  Claims 1, 3-9, 11-17, and 19-21 are currently pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This amendment was approved by attorney Charles Mirho in a phone conversation on February 24th, 2021.  The amendment was required to avoid a 35 U.S.C. 112(b) rejection with the combinatorial logic in Claims 9 and 17.

The application has been amended as follows: 

In Claim 9:
… generating an integration, by combinatorial logic, of the current multi-feature performance vector and one or more prior multi-feature performance vectors … 
In Claim 17:
… generate an integration, by combinatorial logic, of the current multi-feature performance vector and one or more prior multi-feature performance vectors … 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 9, and 17 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

In Claim 1:
… combinatorial logic to generate an integration of the of the current multi-feature performance vector and one or more prior multi-feature performance vectors to generate a multi-session rubric; 
a plurality of behavioral models each configurable as a scoring control on the combinatorial logic such that scores generated for the integration in the multi-session by the combinatorial logic vary according to the behavioral model …

9 and 17:
… generat[ing] an integration, by combinatorial logic, of the of the current multi-feature performance vector and one or more prior multi-feature performance vectors; 
configur[ing] one of a plurality of behavioral models as a scoring control on the combinatorial logic such that scores generated for the integration in a multi-session by the combinatorial logic vary according to the behavioral model …

The closest prior art of record is Hazan, US PG Pub 2017/0213190, which teaches an automated interview analysis system, analyzing both audio and video.  Hazan recognizes the problem being solved by the cited portions of the claim – that, for example, “different jobs require different diagnostic processes” (Hazan, [0071]) and that therefore it is preferable to perform a different analysis of the audio/video interview, customized for a different job for which a person may be interviewing.  However, Hazan solves this problem in a different manner, by altering the questions asked or tasks required to be performed during the conduct of the interview.  Hazan, and each other piece of uncovered art, does not teach a plurality of  behavioral models as scoring control for controlling the integration of [a] current multi-feature performance vector with one or more prior multi-feature performance vectors.  Similarly, Merrill, US PG Pub 2014/0095401, teaches that the scores from multiple analysis modules may be combined with customizable/configurable weights (Merrill, Fig. 1 and [0039]) but neither teaches a plurality of behavioral models as scoring control nor integration of [a] current multi-feature performance vector with one or more prior multi-feature performance vectors.  Hoque et al., “MACH: My Automated Conversation coacH” teaches integration of [a] current multi-feature performance vector with one or more prior multi-feature performance vectors but no model for configuring the integration, nor would the integration of Hoque (displaying current and past scores in a combined interface) be amenable to modification to include customizable configuration by behavioral models.
  
Dependent Claims 3-8, 11-16, and 19-21 are allowed as they depend upon an allowable independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BRIAN M SMITH/Examiner, Art Unit 2122